DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-11 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Einav, US Patent Pub. US 20190105779 A1 (hereinafter Einav) in view of Schneider et al., German Patent DE102012023328B3 (hereinafter Schneider).

Claim 1
Einav teaches a device for coordinated movement and/or orientation of a tracking tool relative to a portable tool handled by an operator on a production station for performing a first task (Einav, Para [0142], [0153], [0307] - - A robot/device for coordination with a human operator that can move a tool head/”tracking tool” relative to a tool held by the human operator at a task cell/”production station” to perform a deburring task/”first task”.), called main task, wherein the device for coordinated movement and/or orientation comprises: a system for moving and/or orienting the tracking tool (Einav, Para [0109], [0141-143] - - A robotic controller/system for moving and setting an angle of articulation/orienting of a tool head/”tracking tool” on a robot.); at least one location system configured to determine information relating to at least one position and/or to at least one movement of the portable tool. (Einav, Para [0109], [0141-143], [0307] - - A motion tracking/location system that determines information relating to the position and movement of a tool held by the human operator.)
But Einav fails to specify at least one command unit configured to control the movement and/or orientation system, on the basis of the information determined by the location system, so as to move the tracking tool in a coordinated manner with the portable tool to perform a second task, called auxiliary task, complementing the main task.
However Schneider teaches at least one command unit configured to control the movement and/or orientation system, on the basis of the information determined by the location system, so as to move the tracking tool in a coordinated manner with the portable tool to perform a second task, called auxiliary task, complementing the main task. (Schneider, Para [0037-39] - - A drive/command unit controls the movement and orientation of a suction head/”tracking tool” based on thermographic camera sensor readings/”information determined by the location system” in a coordinated manner with 
Einav and Schneider are analogous art because they are from the same field of endeavor.  They relate to robotic control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above robotic control system, as taught by Einav, and incorporating the movement and orientation of the suction head based on sensor readings to move in a coordinated manner with the material removal tool, as taught by Schneider.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce maintenance and cleaning costs created by generated dust by using the movement and orientation of the suction head based on sensor readings to move in a coordinated manner with the material removal tool, as suggested by Schneider (Para [0003]).

Claim 2
The combination of Einav and Schneider teaches all the limitations of the base claims as outlined above.  
The combination of Einav and Schneider further teaches the location system comprises at least one camera configured to capture images of the portable tool (Einav, Para [0138], [0307] - - A motion tracking/location system includes a camera configured to capture images of a human operator holding a tool/”portable tool”.), and wherein the command unit comprises image processing configured to analyze the images captured by the one or more cameras and to control, as a function of the analysis, the movements of the system for moving and/or orienting the tracking tool. (Einav, Para [0138] - - The control/command unit performs analysis of images from imaging devices/cameras to plans and control the execution of movements of robot/”tracking tool”.)

Claim 3
The combination of Einav and Schneider teaches all the limitations of the base claims as outlined above.  
The combination of Einav and Schneider further teaches the at least one camera comprises a plurality of cameras fixed on a fixed point of the production station and/or on the system for moving and/or orienting the tracking tool and/or on the operator. (Einav, Para [0109], [0137-138], [0141-143] - - A plurality of cameras on fixed points of the work cell/”production station” or on the robot/system used to determine movement of a tool head/”tracking tool” on a robot and the position of the human operator.)

Claim 4
The combination of Einav and Schneider teaches all the limitations of the base claims as outlined above.  
The combination of Einav and Schneider further teaches the location system comprises a plurality of tags fixed on the portable tool, as well as a plurality of tag readers fixed on different fixed points of the production station and each configured to transmit a signal as a function of the position of the tags, and wherein the command unit is configured to control the movements of the system for moving and/or orienting the tracking tool on the basis of the signals transmitted by the tag readers. (Einav, Para [0103-109], [0173-177], [0241], [0267] - - A plurality of markers and indicators/tags that transmit a signal to reading devices or cameras fixed on different points of the work cell/”production station” to indicate the position of the marker or tag at various points of the work cell/”production station” or on the robot/system used to determine movement of a tool head/”tracking tool” on a robot and the position of the human operator.)

Claim 5
The combination of Einav and Schneider teaches all the limitations of the base claims as outlined above.  
The combination of Einav and Schneider further teaches the tags are RFID type tags. (Einav, Para [0176] - - Markers and indicators are RFID tags.)

Claim 6
The combination of Einav and Schneider teaches all the limitations of the base claims as outlined above.  
The combination of Einav and Schneider further teaches a robotic arm supporting the tracking tool, an arm support, to which the robotic arm is connected, as well as a rail, along which the arm support moves. (Einav, Para [0135-136], [0142-143], Fig 1B (refs 120, 121, 510, 515, 525, 540) - - A tool head/”tracking tool” on a robotic arm connected to an arm section/support of a robot that is mounted on a rail that the robot can move along.)


Claims 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Einav, US Patent Pub. US 20190105779 A1 (hereinafter Einav) in view of Schneider et al., German Patent DE102012023328B3 (hereinafter Schneider) as applied to Claims 1-6 above, in view of Gawronski et al., US Patent Num. US 6073056 A (hereinafter Gawronski), and in view of Alex et al., “AUTOMATED SURFACE PROFILING OF DRYWALL SURFACE FOR SANDING”, June 2011, University of Alberta, PP491-496 (hereinafter Alex).

Claim 7
The combination of Einav and Schneider teaches all the limitations of the base claims as outlined above.  
The combination of Einav and Schneider further teaches a method for smoothing a part using a portable smoothing tool handled by an operator. (Einav, Para [0296], [0307] - - Deburring/smoothing a part using a human held/portable grinding/smoothing tool handled by the human operator.)
Schneider further teaches using a suction tool connected to a device for coordinated movement and/or orientation, to allow the suction tool to move in a coordinated manner with the smoothing tool. (Schneider, Para [0037-39] - - A drive/command unit controls the movement and orientation of a suction head/too based on thermographic camera sensor readings in a coordinated manner with the human held/portable tool to perform suction of a particle flow created by the grinding/smoothing tool.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above robotic control system, as taught by Einav and Schneider, and further incorporating the movement and orientation of the suction head based on sensor readings to move in a coordinated manner with the material removal tool, as taught by Schneider.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce maintenance and cleaning costs created by generated dust by using the movement and orientation of the suction head based on sensor readings to move in a coordinated manner with the material removal tool, as suggested by Schneider (Para [0003]).
But the combination of Einav and Schneider fails to specify scanning the part intended to gather a set of measurements for establishing dimensions and a geometry of the part.
 teaches scanning the part intended to gather a set of measurements for establishing dimensions and a geometry of the part. (Gawronski, Col 2, Line 58 – Col 3, Line 13 - - A light measuring device scans a part to collect measurements for determining the geometry and 3D point data/dimensions.)
Einav, Schneider, and Gawronski are analogous art because they are from the same field of endeavor.  They relate to manufacturing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing system, as taught by Einav and Schneider, and further incorporating the light measuring device to scan a part to collect measurements for determining the geometry and 3D point data, as taught by Gawronski.  
One of ordinary skill in the art would have been motivated to do this modification in order to generate scan data independent of any particular scan method or device by using a light measuring device that scans a part to collect measurements for determining the geometry and 3D point data, as suggested by Gawronski (Col 2, Lines 13-19).
But the combination of Einav, Schneider, and Gawronski fails to specify obtaining a map of faults by comparing the measured values relating to the dimensions and to the geometry of the part with theoretical values relating to the dimensions and to a geometry of a theoretical part; and smoothing for correcting the faults on the map.
However Alex teaches obtaining a map of faults by comparing the measured values relating to the dimensions and to the geometry of the part with theoretical values relating to the dimensions and to a geometry of a theoretical part (Alex, Page 494-495, Section 3 - - Generating a 3D map of errors/faults by comparing measured dimension and geometry data to the original/theoretical model of the surface/part.); and smoothing for correcting the faults on the map. (Alex, Page 494-495, Section 3 - - Sanding/smoothing to correct errors on the 3D map.)

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above automated imaging system, as taught by Einav, Schneider, and Gawronski, and further incorporating the generation of a 3D map of errors by comparing measured dimension and geometry data to the original model of the surface in order to correct the errors, as taught by Alex.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce errors in assessing the quality of an operation by using the generation of a 3D map of errors to compare measured dimension and geometry data to the original model of the surface in order to correct the errors, as suggested by Alex (Page 492, Section 1).

Claim 8
The combination of Einav, Schneider, Gawronski, and Alex teaches all the limitations of the base claims as outlined above.  
Alex further teaches the map of faults comprises colour gradients as a function of the differences between the measured values and the theoretical values. (Alex, Page 494-495, Section 3 - - Generating a 3D map of errors/faults by comparing measured dimension and geometry data to the original/theoretical model of the surface/part and displaying the differences in color gradients.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above automated imaging system, as taught by Einav, Schneider, Gawronski, and Alex, and further incorporating the generation of a 3D map of errors displayed in color gradients that highlight errors between the measured dimension and geometry data and the original model of the surface in order to correct the errors, as taught by Alex.  


Claim 10
The combination of Einav, Schneider, Gawronski, and Alex teaches all the limitations of the base claims as outlined above.  
Alex further teaches the map of faults is modified during smoothing to take into account rectifications that have already been performed. (Alex, Page 494-495, Section 3 - - Updating/modifying the 3D map of errors/faults in subsequent/”during smoothing” scanning that takes into account changes/rectifications to the surface that have already been performed.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above automated imaging system, as taught by Einav, Schneider, Gawronski, and Alex, and further incorporating the updating of the 3D map of errors in subsequent scanning that takes into account changes to the surface that have already been performed, as taught by Alex.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce errors in assessing the quality of an operation by using the updating of the 3D map of errors in subsequent scanning that takes into account changes to the surface that have already been performed, as suggested by Alex (Page 492, Section 1).

Claim 11

The combination of Einav, Schneider, Gawronski, and Alex further teaches a smoothing station for implementing the smoothing method (Einav, Para [0296], [0307] - - Deburring/smoothing a part using a human held/portable grinding/smoothing tool handled by the human operator at a task cell/”smoothing station”.), further comprising: tooling for holding the part enabling the part to be fixedly held in at least one desired position (Einav, Para [0137], [0153] - - Material handling tool for holding a part in a desired fixed position to allow a human to use a tool on the part.); a portable smoothing tool (Einav, Para [0307] - - A hand held/portable grinding/smoothing tool.); a device for coordinated movement and/or orientation of a tracking tool relative to the portable tool. (Einav, Para [0142], [0153], [0307] - - A robot/device for coordination with a human operator that can move a tool head/”tracking tool” relative to a tool held by the human operator at a task cell/”production station” to perform a deburring task/”first task”.)
Gawronski further teaches a measuring system configured to measure values relating to dimensions and to a geometry of the part. (Gawronski, Col 2, Line 58 – Col 3, Line 13 - - A light measuring device scans a part to collect measurements for determining the geometry and 3D point data/dimensions.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing system, as taught by Einav, Schneider, Gawronski, and Alex, and further incorporating the light measuring device that scans a part to collect measurements for determining the geometry and 3D point data, as taught by Gawronski.  
One of ordinary skill in the art would have been motivated to do this modification in order to generate scan data independent of any particular scan method or device by using a light measuring 
Alex further teaches a control unit configured to compare the measured values relating to the dimensions and to the geometry of the part with theoretical values relating to dimensions and to a geometry of a theoretical part in order to establish a map of faults. (Alex, Page 491, 494-495, Section 3 - - A digital image processor/”control unit” generating a 3D map of errors/faults by comparing measured dimension and geometry data to the original/theoretical model of the surface/part.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above automated imaging system, as taught by Einav, Schneider, Gawronski, and Alex, and further incorporating the digital image processor generation of a 3D map of errors by comparing measured dimension and geometry data to the original model of the surface in order to correct the errors, as taught by Alex.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce errors in assessing the quality of an operation by using the digital image processor generation of a 3D map of errors to compare measured dimension and geometry data to the original model of the surface in order to correct the errors, as suggested by Alex (Page 492, Section 1).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Einav, US Patent Pub. US 20190105779 A1 (hereinafter Einav) in view of Schneider et al., German Patent DE102012023328B3 (hereinafter Schneider) as applied to Claims 1-6 above, in view of Gawronski et al., US Patent Num. US 6073056 A (hereinafter Gawronski) and in view of Alex et al., “AUTOMATED SURFACE PROFILING OF DRYWALL SURFACE FOR SANDING”, June 2011, University of Alberta, PP491-496 (hereinafter Alex) as applied to Claims 7-8 and 10-11 above, and in further view of Ihara et al., US Patent Pub. US 20130120449 A1 (hereinafter Ihara).

Claim 9
The combination of Einav, Schneider, Gawronski, and Alex teaches all the limitations of the base claims as outlined above.  
But the combination of Einav, Schneider, Gawronski, and Alex fails to specify an augmented reality viewing system is used during the smoothing step to view the map of faults so that the map of faults is superimposed on the part.
However Ihara teaches an augmented reality viewing system is used during the smoothing step to view the map of faults so that the map of faults is superimposed on the part. (Ihara, Para [0038] - - An augmented reality display/viewing system is used during fault repair/”smoothing step” to view the locations/map of the faults superimposed on the real space/part.)
Einav, Schneider, Gawronski, Alex, and Ihara are analogous art because they are from the same field of endeavor.  They relate to automated imaging systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above automated imaging system, as taught by Einav, Schneider, Gawronski, and Alex, and further incorporating the augmented reality display system is used during fault repair to view the locations of the faults superimposed on the real space, as taught by Ihara.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide guidance for a worker to perform optimal repair work using the augmented reality display system during fault repair to view the locations of the faults superimposed on the real space, as suggested by Ihara (Para [0006]).


Citation of Pertinent Prior Art
Haertig et al., US Patent Num. US 6665080 B1 relates to claims 7-11 regarding faults in geometric measurements from theoretical geometric dimensions of a part.
Kamon et al., US Patent Pub. US 20200055194 A1 relates to claim 9 regarding augmented reality displays.
Takemitsu et al., US Patent Pub. US 20090210090 A1 relates to claims 1-5 regarding human-robot collaborative systems, object tracking, robot cameras, and RFID tags.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/DAVID EARL OGG/
Examiner, Art Unit 2119


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119